Citation Nr: 0023943	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, injury to left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for tender scar, 
medial joint line, left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for instability of the 
left knee, status post anterior cruciate ligament 
reconstruction and partial meniscectomy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).


FINDINGS OF FACT

1.  Postoperative residuals of the veteran's left knee 
include weakness of the quadriceps, effusion of the knee, and 
functional loss of the left knee due to pain, with full range 
of motion.  

2.  There is marked tenderness over the medial scar, left 
knee.

3.  Moderate instability of the left knee has been shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for postoperative 
residuals, injury to left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5259 (1999).

2.  The criteria for an increased rating for tender scar, 
medial joint line, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).

3.  The criteria for an increased rating for instability of 
the left knee, status post anterior cruciate ligament 
reconstruction and partial meniscectomy, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claims.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claims and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he injured 
his left knee in 1984, and underwent repair of the left 
cruciate ligament.  Subsequent to service discharge, the 
veteran re-injured his left knee in 1989.  On arthroscopic 
surgery, a torn anterior cruciate ligament and a peripheral 
tear of the posterior horn of the medial meniscus was found.  
The veteran underwent debridement of the anterior cruciate 
ligament and a partial medial meniscectomy.  Postoperatively, 
the left knee had normal range of motion and no effusion.  
There was some laxity on the anterior drawer test and 
Lachmann's test.  

Private medical records dated in May 1997, reveal well-healed 
surgical scars on the left knee, medially and laterally.  
Complete absence of an anterior cruciate ligament, with loss 
of function, was shown on examination.  Some failure of 
secondary restraints was noted.  In July 1997, an anterior 
cruciate reconstruction was conducted.  Postoperatively, 
patellar tendinitis was indicated.  A VA examination 
conducted in September 1997, reported that the veteran was 
wearing an anterior cruciate ligament support brace.  The 
surgical scar was reported as healing well, with slight 
peripatellar edema found.  The anterior knee was slightly 
tender on palpation and movement of the patella.  No 
ligamentous instability was noted.  Flexion of the left knee 
was to 125 degrees and extension was to 0 degrees.  There was 
slight atrophy of the left distal quadriceps muscle.  The 
veteran walked with a slight limp and had difficulty standing 
from a squatting position due to left knee pain and weakness.  
X-rays indicated borderline narrowing of the medial knee 
joint space and a small effusion in the suprapatellar pouch 
was suggested.  The diagnoses were status post surgical 
procedures, left knee, for anterior cruciate ligament tear, 
times two, and status post surgical procedure for torn 
cartilage, left knee.  

Private medical records in February 1998, reported that the 
veteran's left knee was sore and he had the sensation of it 
"giving way" which was related to the weakness in his 
quadriceps.  It was noted that the veteran was to continue 
taking Ibuprofen.  VA outpatient treatment records in 
February 1998, report that the veteran complained of pain and 
hyperextension.  Examination at that time revealed flexion to 
120 degrees and extension was to 0 degrees, without lateral 
instability.  A slight positive Drawer's sign was noted.  The 
diagnosis was status post anterior cruciate ligament repair, 
left, with continued pain and questionable instability.  In 
March 1998, a VA physical medicine and rehabilitation 
consultation found complete range of motion of the knee, with 
mild instability, which would prevent the knee from jogging 
or climbing.  It was recommended that the veteran continue to 
don the left knee brace at work.  

The veteran testified at a personal hearing before the RO in 
June 1998, that he experienced continuous, light to moderate 
pain in his left knee.  He stated that his knee swelled on 
occasion and the scar from the surgery in 1997 was tender.  
The veteran reported that he took Ibuprofen for the pain.  He 
further noted that his knee "goes to far and then pops 
back."  

Private medical records dated in June 1998, report mild 
arthritis of the left knee and the medial compartment.  Grade 
I laxity was reported, but was noted as stable and had a good 
end point of the anterior cruciate ligament.  In January 
1999, private medical records report a good end point and a 
Grade 1/2 laxity.  The assessments in April 1999, were probable 
synovial plica, left knee, post injury, post surgical, and 
postoperative status repair of the anterior cruciate 
ligament.  In July 1999, Grade I plus to Grade I 1/2 plus 
laxity was found on examination.  Marked tenderness over the 
medial scar was also found.  Soreness consistent with 
arthritis was also shown.  

A VA examination in January 2000, reported that the veteran 
did not have an antalgic gait and could ambulate without 
difficulty.  Range of motion of the left knee was from 0 to 
140 degrees, noted as excellent by the examiner.  The left 
knee had 2 plus effusion when compared to the right knee.  
There was increased translation with Lachman testing, 
approximately 1 plus to 2 plus instability.  Tenderness with 
palpation of the patellar tendon, as well as the previous 
graft harvest of his surgery in 1997 was found.  There was 
also tenderness over the medial joint line as well as in the 
mid-portion of the scar over the joint line.  The examiner 
stated that the veteran presented symptoms consistent with 
early arthritis and early cartilage disorder, such as medial 
joint line tenderness and effusions.  There was no evidence 
of muscle atrophy in the quadricep muscles, however weakness 
was reported.  The examiner stated that the pain over the 
patellar tendon was consistent with patellar tendinitis.  The 
examiner stated that the veteran was restricted "somewhat" 
in his daily activities, as he was unable to participate in 
activities he enjoyed for fear of retearing his anterior 
cruciate ligament.  X-rays indicated evidence of construction 
of the anterior cruciate ligament.  The bone tunnels were 
isometrically aligned and anatomically positioned.  
Stabilizing screws were on each end of the tunnel.  Fluid in 
the joint was found.  

I.  Postoperative Residuals, Injury to Left Knee

Service connection is in effect for postoperative residuals, 
injury to left knee, and a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5259.  
This rating contemplates tenosynovitis and is rated on 
limitation of motion of the affected part, as arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  A 10 percent rating 
under Diagnostic Code 5259 contemplates removal of the 
semilunar cartilage that is symptomatic.  This is the maximum 
rating under this diagnostic code.  

In this case, range of motion of the left knee has been 
reported as full and excellent.  However, the medical 
evidence of record has revealed weakness of the quadriceps, 
effusion of the knee, and functional loss of the left knee 
due to pain.  These symptoms have been related to the 
veteran's left knee surgeries and resulting patellar 
tendinitis.  Accordingly, a 10 percent evaluation is the 
proper evaluation for these symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  A higher evaluation of 20 percent is 
not warranted absent findings of a dislocated semilunar 
cartilage, limited knee flexion to 30 degrees, or limited 
knee extension to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5260, 5261 (1999).  

II.  Tender Scar, Medial Joint Line, Left Knee

Service connection is in effect for tender scar, medial joint 
line, left knee and a 10 percent disability evaluation has 
been assigned under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This rating contemplates a superficial 
scar that is painful and tender on objective demonstration.  
Id.  This is the maximum rating under this diagnostic code.  
Limitation of function of the knee has not been shown to be 
the result of the veteran's scar; accordingly, a rating in 
excess of 10 percent is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).

III.  Instability Of The Left Knee, Status Post Anterior 
Cruciate
Ligament Reconstruction And Partial Meniscectomy

Service connection is in effect for instability of the left 
knee, status post anterior cruciate ligament reconstruction 
and partial meniscectomy and a 10 percent evaluation has been 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This rating contemplates slight 
recurrent subluxation or lateral instability.  Id.  A 20 
percent evaluation is for assignment for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is warranted on a showing of severe recurrent 
subluxation or lateral instability.  Id.  

Although a VA medical record in 1998, characterized the 
veteran's left knee instability as "mild," it was 
recommended that the veteran continue to don the left knee 
brace at work.  The veteran testified at a personal hearing 
in 1998, that his knee "goes to far and then pops back" and 
that he was required to wear his knee brace at work for 
stability.  Recent medical records have consistently reported 
Grade 1 to 2 plus laxity.  Accordingly, the Board concludes 
that a 20 percent evaluation more closely approximates the 
disability picture presented by the veteran's 
service-connected left knee disorder based on instability.  
38 C.F.R. § 4.7 (1999).  A higher evaluation is not for 
assignment as severe instability has not been shown by the 
medical evidence of record.  Additionally, the veteran has 
testified that since his last surgery in 1997, his knee has 
not given way.  He further testified that he was able to 
climb stairs without his knee brace, albeit with care.  
Accordingly, a 20 percent evaluation, but no more, for 
instability of the left knee, status post anterior cruciate 
ligament reconstruction and partial meniscectomy, is 
warranted.  


ORDER

An increased rating for postoperative residuals, injury to 
left knee, is denied.  An increased rating for tender scar, 
medial joint line, left knee, is denied.  An increased rating 
for instability of the left knee, status post anterior 
cruciate ligament reconstruction and partial meniscectomy, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

